Case: 09-30508     Document: 00511057774          Page: 1    Date Filed: 03/22/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 22, 2010
                                     No. 09-30508
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DAVID JEROME FRANK,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 2:03-CR-20067-1


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        David Jerome Frank appeals the district court’s order denying his motion
to reduce his sentence under 18 U.S.C. § 3582(c)(2) in light of the amendment to
the crack cocaine guideline.          He asserts that he is entitled to a sentence
reduction pursuant to U.S.S.G. § 1B1.10 and the sentencing factors under
18 U.S.C. § 3553(a) because he was convicted of conspiracy to distribute cocaine
base. He contends that his status as a career offender should not preclude the
reduction of his sentence. He also asserts that he is eligible for a sentence

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30508    Document: 00511057774 Page: 2        Date Filed: 03/22/2010
                                 No. 09-30508

reduction in light of United States v. Booker, 543 U.S. 220 (2005). After Frank’s
brief was filed in this court, we issued our decision in United States v. Anderson,
591 F.3d 789 (5th Cir. 2009). The issues raised by Frank are foreclosed by
Anderson, 591 F.3d at 789-91.
      AFFIRMED.




                                        2